FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2011 Commission File Number: 001-10306 The Royal Bank of Scotland Group plc RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The following information was issued as Company announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K: Exhibit 1 Total Voting Rights dated 30 June 2011 Exhibit 2 Director/PDMR Shareholding dated8 July 2011 Exhibit 3 Form 8.3 - [Lombard Risk Management plc]dated13 July 2011 Exhibit 1 The Royal Bank of Scotland Group plc Total Voting Rights - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following in respect of its issued share capital with voting rights as at 30 June 2011:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 30 June 2011 Ordinary shares of £0.25 1 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Non-cumulative Preference Shares of £1 (series 1) 1 Non-cumulative Preference Shares of €0.01 (Series 1) 4 Non-cumulative Preference Shares of €0.01 (Series 2) 4 Non-cumulative Preference Shares of €0.01 (Series 3) 1 Non-cumulative Preference Shares of US$0.01 (Series M) 4 Non-cumulative Preference Shares of US$0.01 (Series N) 4 Non-cumulative Preference Shares of US$0.01 (Series P) 4 Non-cumulative Preference Shares of US$0.01 (Series Q) 4 Non-cumulative Preference Shares of US$0.01 (Series R) 4 Non-cumulative Preference Shares of US$0.01 (Series S) 1 Non-cumulative Preference Shares of US$0.01 (Series T) 1 Non-cumulative Preference Shares of US$0.01 (Series U) 1 Series 1 class B shares of £0.01 N/A N/A Total: of which none are held in Treasury. The above figures may be used by shareholders of the respective classes of shares as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in their shareholding, under the FSA's Disclosure and Transparency Rules. Exhibit 2 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4 An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer The Royal Bank of Scotland Group plc 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). i 3. Name of person discharging managerial responsibilities/director Christopher Paul Sullivan 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest In respect of a holding of the person referred to in 3 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of £0.25 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them The Royal Bank of Scotland plc Trustee Account BAYE and Profit Sharing 8. State the nature of the transaction Participation in The Royal Bank of Scotland Group plc Share Incentive Plan 9. Number of shares, debentures or financial instruments relating to shares acquired 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.0000005% 11. Number of shares, debentures or financial instruments relating to shares disposed - 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) - 13. Price per share or value of transaction £0.38160 14. Date and place of transaction 7 July 2011 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 240,798 shares 0.00041% 16. Date issuer informed of transaction 7 July 2011 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17. Date of grant - 18. Period during which or date on which it can be exercised - 19. Total amount paid (if any) for grant of the option - 20. Description of shares or debentures involved (class and number) - 23. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise - 22. Total number of shares or debentures over which options held following notification - 23. Any additional information - 24. Name of contact and telephone number for queries Aileen Taylor, Group Secretary 0 Name and signature of duly authorised officer of issuer responsible for making notification Aileen Taylor, Group Secretary Date of notification 8 July 2011 Exhibit 3 FORM 8.3 PUBLIC OPENING POSITION DISCLOSURE /DEALING DISCLOSUREBY A PERSON WITH INTERESTS IN RELEVANT SECURITIES REPRESENTING 1% OR MORE Rule 8.3 of the Takeover Code (the "Code") 1. KEY INFORMATION (a) Identity of the person whose positions/ dealings are being disclosed: The Royal Bank of Scotland Group plc (b) Owner or controller of interests and short positions disclosed, if different from 1(a): The naming of nominee or vehicle companies is insufficient - (c) Name of offeror/offeree in relation to whose relevant securities this form relates: Use a separate form for each offeror/offeree Lombard Risk Management plc (d) If an exempt fund manager connected with an offeror/offeree, state this and specify identity of offeror/offeree: N/A (e) Date position held/ dealing undertaken : 12/07/2011 (f) Has the discloser previously disclosed, or are they today disclosing, under the Code in respect of any other party to this offer? NO 2. POSITIONS OF THE PERSON MAKING THE DISCLOSURE (a) Interests and short positions in the relevant securities of the offeror or offeree to which the disclosure relates following the dealing (if any) Class of relevant security: Ordinary 1p shares Interests Short positions Number % Number % (1) Relevant securities owned and/or controlled: 0 (2) Derivatives (other than options): 0 0 (3) Options and agreements to purchase/sell: 0 0 TOTAL: 0 All interests and all short positions should be disclosed. Details of any open derivative or option positions, or agreements to purchase or sell relevant securities, should be given on a Supplemental Form 8 (Open Positions). (a) Rights to subscribe for new securities (including directors' and other executive options) Class of relevant security in relation to which subscription right exists: Details, including nature of the rights concerned and relevant percentages: If there are positions or rights to subscribe to disclose in more than one class of relevant securities of the offeror or offeree named in 1©, copy table 2(a) or (b) (as appropriate) for each additional class of relevant security. 3. DEALINGS (IF ANY) BY THE PERSON MAKING THE DISCLOSURE (a) Purchases and sales Class of relevant security Purchase/sale Number of securities Price per unit (a) Derivatives transactions (other than options) Class of relevant security Product description e.g. CFD Nature of dealing e.g. opening/closing a long/short position, increasing/reducing a long/short position Number of reference securities Price per unit © Options transactions in respect of existing securities (a) Writing, selling, purchasing or varying Class of relevant security Product description e.g. call option Writing, purchasing, selling, varying etc. Number of securities to which option relates Exercise price per unit Type e.g. American, European etc. Expiry date Option money paid/ received per unit (a) Exercising Class of relevant security Product description e.g. call option Number of securities Exercise price per unit (a) Other dealings (including subscribing for new securities) Class of relevant security Nature of dealing e.g. subscription, conversion Details Price per unit (if applicable) The currency of all prices and other monetary amounts should be stated. Where there have been dealings in more than one class of relevant securities of the offeror or offeree named in 1©, copy table 3(a), (b), (c) or (d) (as appropriate) for each additional class of relevant security dealt in. 4. OTHER INFORMATION (a) Indemnity and other dealing arrangements Details of any indemnity or option arrangement, or any agreement or understanding, formal or informal, relating to relevant securities which may be an inducement to deal or refrain from dealing entered into by the person making the disclosure and any party to the offer or any person acting in concert with a party to the offer: If there are no such agreements, arrangements or understandings, state "none" None (b) Agreements, arrangements or understandings relating to options or derivatives Details of any agreement, arrangement or understanding, formal or informal, between the person making the disclosure and any other person relating to: (i) the voting rights of any relevant securities under any option; or (ii) the voting rights or future acquisition or disposal of any relevant securities to which any derivative is referenced: If there are no such agreements, arrangements or understandings, state "none" None (c) Attachments Is a Supplemental Form 8 (Open Positions) attached? NO Date of disclosure: 13 July 2011 Contact name: Richard Hopkins Telephone number: Public disclosures under Rule 8 of the Code must be made to a Regulatory Information Service and must also be emailed to the Takeover Panel at monitoring@disclosure.org.uk. The Panel's Market Surveillance Unit is available for consultation in relation to the Code's dealing disclosure requirements on +44 (0)20 7638 0129. The Code can be viewed on the Panel's website at www.thetakeoverpanel.org.uk Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:29 July 2011 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
